DETAILED ACTION

Response to Amendment
The independent claims 1 and 4 are remained rejected under 35 USC 103 rejection and now are rejected under 103 rejection. The dependents claims are remaining rejected due to the rejection of the independent claims. 
Rejection of claims 1-6 under 35 USC 112(b) are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claim(s) 1-6 filed 09/15/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant's argument is related to the Mukherjee reference stating that the octafluorocyclobutane (OFCB) is not related to MRI imaging of the lungs from paragraph [0280] (Remarks, p.6, ¶-1). According the examiner, Mukherjee teaches a list of the gases, liquids and combinations suitable for use with the presently disclosed subject matter (paragraph [0280]), and the list of molecules include octafluorocyclobutane and various types of perfluorinated compounds. Mukherjee further teaches “the presently disclosed subject matter is suitable for use in magnetic resonance imaging (MRI)” (paragraph [0071]). Therefore, the applicant’s arguments on this subject is not persuasive and since PFP and OCFB are well-known in the art as contrast agents that are capable of producing a suitable MR imaging. Furthermore, applicant’s arguments related to the particular characteristics, such as the molecular structure, the relaxation time, the density, the inhalation tolerance of octafluorocyclobutane (OFCB) and its advantage over PFP (Remarks, pp.6-9) are irrelevant because these features are not cited in the claims. The claim merely recites a gaseous mixture comprising 20-79% octafluorocyclobutane and at least 21% O2 sufficient for a suitable MR image. Mukherjee’s teaching of using OCFB for MR imaging is considered sufficient and appropriate for the claimed feature of providing a suitable magnetic resonance image. 
Examiner notes that, in the rejection, Charles is cited for the teaching of a gaseous mixture comprising 20-79% of perfluorinated gas, i.e., an MR contrast agent, and at least 21% O2 sufficient for a suitable MR image of the lungs. Mukherjee is relied upon for the MR contrast agent to alternatively be OFCB. As considered above, PFP and OCFB are well-known in the art as contrast agents that are capable of producing a suitable MR image. Charles and Mukherjee combined hence is considered providing appropriate and sufficient teaching for the claimed features. Therefore, independent claims 1 and 4 are remained rejected and remaining dependent claims are rejected due to the rejected of its independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al (US Patent No. 9254098 B2), and further view of Mukherjee (U.S. Pub. No. 20180134802 A1).

Regarding claim 1, Charles teaches a method for generating a magnetic resonance image of lungs of a patient (column 3, line 43-46) comprising:
the patient inhaling an amount of a gaseous mixture ((b), column 3, line 46-47) comprising 520-79% of inert perfluorinated gas (column 3, line 48-49) and at least 21% of O2 (column 3, line 48-49); 
generating a magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient ((c), column 3, line 49-51);
and displaying the image ((d) and (iv) a visual output to a display, column 3, line 60-64).
Charles fails to teach the gaseous mixture comprising of 20-79% octafluorocyclobutane sufficient for a suitable magnetic resonance image of the lungs of the patient to be generated. However, Mukherjee teaches the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane that are used in MRI (paragraph [0071] and [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of O2 and octafluorocyclobutane the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane that are used in MRI (paragraph [0071] and [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (Mukherjee, page 29, paragraph [0280]).

Regarding claim 2, Charles teaches the method according to claim 1 wherein the gaseous mixture 10comprises 40-79% of perfluorinated gas (column 15, line 31-41).
Charles fails to teach the gaseous mixture comprising of 40-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases with the use of halogenated hydrocarbon gas, octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 3, Charles modified by Mukherjee teaches the method of according to claim 1 further comprising generating a second magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient (plurality of MRI images, column 3, line 60-66);
and comparing the second magnetic resonance image to the magnetic resonance image ((ix), (x), and (xi) graphic analysis, column 4, line 2-9).

Regarding claim 4, Charles teaches a method for generating a magnetic resonance image of lungs of a patient (column 3, line 43-46) comprising:
the patient inhaling an amount of a gaseous mixture ((b), column 3, line 46-47) comprising 520-79% of inert perfluorinated gas (column 3, line 48-49) and at least 21% of O2 (column 3, line 48-49); 
generating a magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient ((c), column 3, line 49-51);
displaying the image ((d) and (iv) a visual output to a display, column 3, line 60-64);
and analyzing the image for regions of low ventilation (FIG 11, column 10, line 7-12 and column 33, line 28-47).
Charles fails to teach the gaseous mixture comprising of 20-79% octafluorocyclobutane sufficient for a suitable magnetic resonance image of the lungs of the patient to be generated. However, Mukherjee teaches the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane that are used in MRI (paragraph [0071] and [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the combination of gases O2 and halogenated hydrocarbon gas of octafluorocyclobutane that are used in MRI (paragraph [0071] and [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 5, Charles teaches the method according to claim 4 wherein the gaseous mixture 10comprises 40-79% of perfluorinated gas (column 15, line 31-41).
Charles fails to teach the gaseous mixture comprising of 40-79% octafluorocyclobutane. However, Mukherjee teaches the combination of gases with the use of halogenated hydrocarbon gas, octafluorocyclobutane (paragraph [0280]).
Charles and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Charles to incorporate the teachings of Mukherjee providing the use of gases combination of octafluorocyclobutane (Mukherjee, page 29, paragraph [0280]). Doing so would extended the longevity of the gases in the body though creating advantages for some applications (paragraph [0280]).

Regarding claim 6, Charles modified by Mukherjee teaches the method of according to claim 4 further comprising generating a second magnetic resonance image of the lungs of the patient while at least some of the gaseous mixture is present in the lungs of the patient (plurality of MRI images, column 3, line 60-66);
and comparing the second magnetic resonance image to the magnetic resonance image ((ix), (x), and (xi) graphic analysis, column 4, line 2-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No.  9254098 B2, 20180134802 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                           
/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793